 



Exhibit 10.1
TERMINATION AGREEMENT
This Termination Agreement (this “Agreement”) is entered into as of the 30th day
of December, 2005 by and between Sterling Construction Company, Inc. (the
“Company”) on the one hand and each of the holders of certain subordinated
promissory notes issued by the Company dated November 13, 2004 and/or
December 22, 2004 (each a “Note” and collectively the “Notes”) whose names
appear on the signature page of this Agreement under the heading “Noteholders”
(the “Noteholders”) on the other hand.
Background
On December 27, 2005 the Company and the Noteholders entered into that certain
Note Prepayment Agreement providing, among other things, for the prepayment of
the Notes at the option of the Company partly in shares of the Company’s common
stock. Subsequently the Company has discovered that the Note Prepayment
Agreement presents an obstacle under Nasdaq Stock Market rules to the Company’s
efforts to list its common stock for trading on the Nasdaq National Market. In
order to remove that obstacle, the Company has determined that it will not at
any time exercise the option described in the Note Prepayment Agreement.
Accordingly, the Company and the Noteholders wish to terminate the Note
Prepayment Agreement.
Therefore, for and in consideration of the foregoing recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.   Termination. The Note Prepayment Agreement is hereby terminated in all
respects effective on the date hereof and shall be null and void and of no
further force or effect.   2.   The Notes. The Notes shall continue in full
force and effect as originally written as if the Note Prepayment Agreement had
never been entered into by the parties.   3.   Miscellaneous.

  (a)   This Agreement sets forth the full and complete understanding of the
parties with respect to the matters herein; shall not be amended except by
written agreement of the parties signed by each of them; shall be binding upon
and inure to the benefit of the parties and their personal representatives and
assigns; and shall be assignable by a Noteholder only in connection with the
assignment of his Note.     (b)   This Agreement and any amendment hereof may be
executed in any number of counterparts, each of which may be executed by fewer
than all of the parties hereto (provided that each party executes at least one
counterpart) each of which counterparts shall be enforceable against the party
or parties actually executing such counterpart, and all of which together shall
constitute but one and the same instrument. This Agreement may be delivered by
telecopier or other electronic transmission with the same force and effect as if
the same were a fully executed and delivered original manual counterpart.    
(c)   The waiver of any term or condition hereof shall be in writing and signed
by the party or parties to be bound thereby. Failure by a party to insist upon
strict compliance with any term, covenant or condition, or to exercise any
right, contained herein shall not be deemed a waiver of such term, covenant,
condition or right; and no waiver or relinquishment of any term, covenant,
condition or right at any one or more times shall be deemed a waiver or
relinquishment thereof at any other time or times.     (d)   Each provision of
this Agreement shall be interpreted and enforced without the aid of any canon,
custom or rule of law requiring or suggesting construction against the party
drafting or causing the drafting of such provision.

 



--------------------------------------------------------------------------------



 



  (e)   No representation, affirmation of fact, course of prior dealings,
promise or condition in connection herewith or usage of the trade not expressly
incorporated herein shall be binding on the parties.

4.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the domestic laws of the State of Delaware without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or of any other jurisdiction) that would cause the application
hereto of the laws of any jurisdiction other than the State of Delaware.

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

           



Sterling Construction Company, Inc.
      By:   /s/ John D. Abernathy         John D. Abernathy        Chairman of
the Audit Committee     

Noteholders

      /s/ Patrick T. Manning

 
Patrick T. Manning   /s/ Joseph P. Harper, Sr.
 
Joseph P. Harper, Sr.       /s/ Maarten D. Hemsley
 
Maarten D. Hemsley   /s/ Anthony F. Colombo
 
Anthony F. Colombo       /s/ Joseph P. Harper, Jr.
 
Joseph P. Harper, Jr.   /s/ Brian R. Manning
 
Brian R. Manning       /s/ Jeffrey Manning
 
Jeffrey Manning   /s/ Kevin J. Manning
 
Kevin J. Manning       /s/ Terry D. Williamson
 
Terry D. Williamson    

 